Name: Commission Regulation (EC) No 3348/93 of 6 December 1993 amending Regulation (EEC) No 1445/93 with regard to the operative events applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  plant product
 Date Published: nan

 7. 12. 93 Official Journal of the European Communities No L 300/7 COMMISSION REGULATION (EC) No 3348/93 of 6 December 1993 amending Regulation (EEC) No 1445/93 with regard to the operative events applicable in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 6 (2) thereof, Whereas Article 7 of Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricul ­ tural products (2) introduces aid for the execution of programmes of initiatives concerning fruit, vegetables and flowers and fixes the maximum level of aid in ecus ; whereas the aid is paid annually for a maximum of three years ; whereas the detailed rules for the application of the aid arrangements are laid down by Commission Regula ­ tion (EC) No 3253/93 (3) ; whereas those detailed rules lay down, in particular, that aid applications must be submitted each year before a date to be determined by the competent authorities of the Member States concerned ; whereas, therefore, the operative event for the agricultural conversion rate applicable to the maximum level of aid should be 1 January of the year of execution of the programme of initiatives ; whereas an addition should therefore be made to Commission Regulation (EEC) No 1445/93 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following Article is inserted into Regulation (EEC) No 1445/93 : Article 12a The operative event for the agricultural conversion rate applicable to the aid referred to in Article 7 of Regulation (EEC) No 2019/93 shall be 1 January of the year of execution in progress of the programme of initiatives.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 184, 27. 7. 1993, p. 1 . (3) OJ No L 293, 27. 11 . 1993, p. 28 . (4) OJ No L 142, 12. 6 . 1993, p. 27.